IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0626
                            Filed December 20, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEPHANIE LESHANTI DENISE HARRIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel,

Judge.



      Stephanie Harris appeals the sentence imposed following a guilty plea to

two charges. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                           2


MULLINS, Judge.

       The following facts are not disputed. In October 2014, Stephanie Harris

was caring for several children, including her cousin’s two children, A.B. and M.B.

At that time, the children’s mother was incarcerated. As a result of Harris’s lack

of supervision, A.B., a two-year-old girl, fell down the stairs and injured her head.

After the fall, the child began having seizures. Harris merely placed frozen food

on the bump on the child’s head. Harris did not seek medical attention for the

child until six days later. The child ultimately died. The child’s sibling, M.B., a

four-year-old boy, suffered a bodily injury while in Harris’s care. Again, Harris did

not facilitate medical treatment for the child for six days.

       The State initially charged Harris with child endangerment resulting in

death as to A.B. The State subsequently amended the trial information to include

two additional counts: child endangerment resulting in serious injury as to A.B.

and child endangerment resulting in bodily injury as to M.B. See Iowa Code

§ 726.6(1)(d), (5), (6) (2014). The State agreed to dismiss the first count in

return for Harris’s guilty plea to counts two and three. The plea agreement left

open whether the sentences on the respective offenses would run consecutively

or concurrently. Harris ultimately pled guilty to both charges. At the sentencing

hearing, the State requested Harris’s sentences run consecutively, given the fact

that two separate children were injured. Harris, noting her “intellectual disability

that is mild” and the fact that the charges stemmed from “one night,” requested

her sentences run concurrently.

       The district court sentenced Harris to, among other things, ten years of

imprisonment on the charge relating to A.B. and five years of imprisonment on
                                        3


the charge relating to M.B.        The court ordered the sentences to run

consecutively.

      Harris appeals. She contends, the district court failed to consider the

mitigating circumstances that she (1) suffers from a mental impairment and (2)

has “no criminal history beyond traffic tickets and one resisting a police officer

conviction,” and the district court therefore abused its discretion in ordering her

sentences to run consecutively.      She also contends the sentencing court’s

consideration of A.B.’s death was improper.

      When a defendant’s sentence is within the statutory limitations, we review

the district court’s decision for an abuse of discretion, our most deferential

standard of review. State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017) (quoting

State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015)). “When assessing a district

court’s decision for abuse of discretion, we only reverse if the district court’s

decision rested on grounds or reasoning that were clearly untenable or clearly

unreasonable.” State v. Plain, 898 N.W.2d 801, 811 (Iowa 2017). “Grounds or

reasons are untenable if they are ‘based on an erroneous application of the law

or not supported by substantial evidence.’” Id. (quoting State v. Dudley, 856
N.W.2d 668, 675 (Iowa 2014)).

      “If a person is sentenced for two or more separate offenses, the

sentencing judge may order the second or further sentence to begin at the

expiration of the first or succeeding sentence.” Iowa Code § 901.8; accord State

v. Criswell, 242 N.W.2d 259, 260 (Iowa 1976). A sentencing court must state its

rationale for imposing consecutive sentences and, “[a]lthough the reasons do not

need to be detailed, they must be sufficient to allow appellate review of the
                                           4

discretionary action.” State v. Keopasaeuth, 645 N.W.2d 637, 641 (Iowa 2002).

A sentencing court is also required “to consider any mitigating circumstances

relating to a defendant.” State v. Witham, 583 N.W.2d 677, 678 (Iowa 1998); see

Iowa Code § 901.3(1)(g).

      In choosing to impose consecutive sentences, the district court stated:

               In doing this, I look at the seriousness of the crime, the effect
      that this crime has upon members of our community, your
      willingness to accept change and treatment and what we have
      available to assist you in that regard.
               . . . . I always do look at the least restrictive alternatives first
      before moving on to more restrictive alternatives.
               I have reviewed your entire presentence investigation report.
      I actually took time to review your entire file this morning based on
      the seriousness of these charges and the mental health issues that
      I know you have suffered from. I’ve not given any consideration to
      any entries in your criminal history section that do not show an
      admission or adjudication of guilt.
               Ms. Harris, as I stated under count 2, it’s a forcible felony.
      It’s mandatory that I sentence you to 10 years in prison on that
      count. The real fighting issue here is whether count 3 would be
      consecutive to count 2, in other words, will it be a total of 15 years
      or will it just be 10.
               It’s obvious that you’ve had some substance abuse issues,
      that you have intellectual and mental health issues, and that you’ve
      already spent 212 days in jail. I’ve considered all those on your
      side on the positive ledger.
               But on the negative ledger, it’s just the atrocity of these
      crimes and the needlessness of these crimes. I do not find it to be
      an excuse – I understand having six children with a seventh on the
      way is a daunting task for anybody, but nonetheless you had an
      obligation to those children.
               And when I think of all the things the law is to protect, I think
      protecting children should be first and foremost on that list. And in
      this case, your actions resulted in serious injury to a child and that
      child eventually died. You also had a second child in your care that
      suffered bodily injury. These are two distinct children with two
      distinct injuries. You’re responsible for both.
               ....
               In this case, Ms. Harris, the Court finds that consecutive
      sentences are warranted.             The reason for the consecutive
      sentences are that we have two separate victims here who suffered
                                          5


       separate and distinct injuries, one that resulted in serious injury that
       culminated in death and the other that sustained bodily injury.
              Additionally, I believe the need to protect the children and
       protect the community is the best way to deter this – the best way
       to do that is to deter this conduct from others by imposing this
       sentence upon you. I also believe it will give you an opportunity to
       maximize your own personal rehabilitation.

       The foregoing makes clear the sentencing court considered the mitigating

circumstances Harris complains it did not.        The court expressly considered

Harris’s intellectual disabilities and noted it placed them “on [her] side on the

positive ledger.”   The court also made clear that it reviewed Harris’s “entire

presentence investigation report” and, specifically, its “criminal history section,”

while ignoring “any entries . . . that do not show an admission or adjudication of

guilt.” The court weighed these mitigating circumstances against the aggravating

circumstances in deciding to impose consecutive sentences. We find no abuse

of discretion in this determination.

       Harris additionally complains the sentencing court considered the fact that

one of the children ultimately passed away and, because the child-

endangerment-resulting-in-death charge was dismissed, the child’s death was an

inappropriate sentencing consideration.       However, Harris stated in her plea

colloquy that A.B., in fact, died as a result of her head injury. She also agreed to

the accuracy of the minutes of testimony, which reflected the same. The child’s

death was admitted to by the defendant and was therefore a proper sentencing

consideration. See State v. Formaro, 638 N.W.2d 720, 725 (Iowa 2002) (“It is a

well-established rule that a sentencing court may not rely upon additional,

unproven, and unprosecuted charges unless the defendant admits to the charges

or there are facts presented to show the defendant committed the offenses.”
                                           6

(emphasis added)); see also State v. Rhode, 503 N.W.2d 27, 40 (Iowa Ct. App.

1993) (“An injury which is life-threatening, such as an injury which does in fact

cause death, is by definition a “serious injury.”).

       We affirm Harris’s sentence.

       AFFIRMED.